                Case 20-10256-KBO                Doc 469      Filed 08/18/20         Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                    )
                                                          )    Chapter 11
                                  1                       )
EARTH FARE, INC., et al.,
                                                          )    Case No. 20-10256 (KBO)
                                      Debtors.            )
                                                          )    Jointly Administered
                                                          )
                                                          )    Ref. Docket No. 219
                                                          )
                                                          )     Objection Deadline:
                                                          )     September 8, 2020, at 4:00 p.m. (ET)

             NOTICE OF FILING OF FOURTH STAFFING AND COMPENSATION
                 REPORT OF FTI CONSULTING, INC. FOR THE PERIOD
                         MAY 1, 2020 THROUGH JUNE 30, 2020

        PLEASE TAKE NOTICE that in, accordance with that certain Order, Pursuant to 11
U.S.C. §§ 105(a) and 363(b), Authorizing the Debtors to (I) Employ and Retain FTI Consulting,
Inc. to Provide the Debtors Chief Restructuring Officers and Certain Additional Personnel and
(II) Designate Charles Goad as Chief Restructuring Officers for the Debtors, Nunc Pro Tunc to
the Petition Date [D.I. 219] (the “Retention Order”), FTI Consulting, Inc. (“FTI”) has filed its
staffing and compensation report for the period of May 1, 2020, through and including June 30,
2020 (the “Staffing and Compensation Report”), with the United States Bankruptcy Court for
the District of Delaware (the “Court”).

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the Staffing and
Compensation Report (each, an “Objection”) must be made in accordance with the Retention
Order and must be filed and served upon the undersigned counsel so as to be received on or
before September 8, 2020, at 4:00 p.m. (ET) (the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that all compensation and staffing included in the
Staffing and Compensation Report shall be subject to review by the Court and, in the event an
Objection is filed and remains unresolved by agreement of the objecting party, the Debtors, and
FTI, (i) all rights of the objecting party, the Debtors, and FTI are reserved and (ii) the Debtors
shall deduct an amount equal to the unresolved amount objected to from the next payment to FTI
for fees and expenses incurred in connection with FTI’s engagement under the Retention Order
until such Objection is resolved, either by agreement of the objecting party, the Debtors, and FTI
or by order of the Court.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
             Case 20-10256-KBO         Doc 469     Filed 08/18/20     Page 2 of 9




        PLEASE TAKE FURTHER NOTICE that, subject to any Objections as set forth above
and in the Retention Order, the Debtors are authorized, but not directed, to pay, in the ordinary
course of business, in accordance with the Retention Order, all amounts invoiced by FTI for fees
and expenses incurred in connection with FTI’s engagement under the Retention Order.

Dated: August 18, 2020
       Wilmington, Delaware             /s/ Allison S. Mielke
                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       Pauline K. Morgan (No. 3650)
                                       M. Blake Cleary (No. 3614)
                                       Sean T. Greecher (No. 4484)
                                       Ian J. Bambrick (No. 5455)
                                       Allison Mielke (No. 5934)
                                       Shane M. Reil (No. 6195)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253
                                       EF@ycst.com

                                       Counsel to the Debtors and Debtors in Possession
                Case 20-10256-KBO               Doc 469       Filed 08/18/20           Page 3 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                          )
In re:                                                    )      Chapter 11
                                                          )
EARTH FARE, INC., et al.,1                                )      Case No. 20-10256 (KBO)
                                                          )
                                    Debtors.              )      Jointly Administered
                                                          )
                                                          )      Ref. Docket No. 219
                                                          )
                                                          )      Objection Deadline:
                                                          )      September 8, 2020, at 4:00 p.m. (ET)

FOURTH STAFFING AND COMPENSATION REPORT OF FTI CONSULTING, INC.
          FOR THE PERIOD May 1, 2020 THROUGH June 30, 2020

Name of Applicant:                                      FTI Consulting, Inc.

Authorized to provide professional services             Debtors and Debtors in Possession
to:

Date of retention:                                      February 26, 2020, nunc pro tunc to February 4, 2020

Period for which compensation and                       May 1, 2020 through June 30, 2020
reimbursement is sought:

Amount of compensation sought                           $ 31,164.00
as actual, reasonable, and necessary:

Amount of expense reimbursement sought as               $ 0.00
actual, reasonable, and necessary:

Exhibit A:                                              Summary of FTI Consulting, Inc. Professional Fees
                                                        By Consultant

Exhibit B:                                              Summary of FTI Consulting, Inc. Fees By Project
                                                        Activity

Exhibit C:                                              FTI Consulting, Inc. Detailed Time and Fee
                                                        Statement


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
             Case 20-10256-KBO         Doc 469     Filed 08/18/20    Page 4 of 9




       FTI Consulting, Inc. (“FTI”) hereby provides its staffing and compensation report for the

period of May 1, 2020 through June 30, 2020 (the “Fourth Staffing and Compensation

Report” and the “Fourth Staffing and Compensation Report Period,” as the context

indicates) in accordance with that certain Order Authorizing the Debtors to (I) Employ and Retain

FTI Consulting, Inc. to Provide the Debtors Chief Restructuring Officers and Certain Additional

Personnel and (II) Designate Charles Goad as Chief Restructuring Officers for the Debtors, Nunc

Pro Tunc to the Petition Date [D.I. 219] (the “Retention Order”).

       As set forth in the Fourth Staffing and Compensation Report, FTI incurred $31,164.00 in

aggregate compensation and $0.00 for actual and necessary expenses during the Fourth Staffing

and Compensation Report Period.

       WHEREFORE, pursuant to the Retention Order, FTI hereby submits its Fourth Staffing

and Compensation Report for the Fourth Staffing and Compensation Report Period.

Dated: Charlotte, NC                            FTI CONSULTING, INC.
       August 17, 2020                          Chief Restructuring Officers to the Debtors

                                                /s/Charles Goad
                                                Charles
                                                   B    Goad
                                                Senior Managing Director
                                                214 North Tryon St., Suite 1900
                                                Charlotte, NC 28202




                                               2
                                     Case 20-10256-KBO          Doc 469                    Filed 08/18/20   Page 5 of 9


                                                         Earth Fare, Inc., et al.
                                   Summary of FTI Consulting, Inc. Professional Fees By Consultant
                                        For the Period May 1, 2020 Through June 30, 2020


                Consultant                                   Title                        Rate     Hours      Total

                Charles Goad                        Sr Managing Dir                      920         25.0 23,000.00

                Raffi Keuroglian                    Sr Consultant                        495         14.4 7,128.00

                Clayton Cavallo                     Consultant                           370          2.8 1,036.00

                                                    Totals                                           42.2 $31,164.00




xxx
[T ype her e]                                                            [T ype her e]                                                  [T ype her e]




                                                                     Exhibit A                                            Page 1 of 1
                        Case 20-10256-KBO          Doc 469      Filed 08/18/20    Page 6 of 9
                                            Earth Fare, Inc., et al.
                          Summary of FTI Consulting, Inc. Professional Fees By
                         Activity For the Period May 1, 2020 Through June 30, 2020




Attendance at Bankruptcy Court
Hearings

Consultant                                          Title            Rate        Hours            Total

Charles Goad                               Sr Managing Dir               920     1.0            920.00

                                           Activity Total                        1.0            $920.00

Bankruptcy Reporting

Consultant                                 Title                  Rate           Hours          Total

Charles Goad                               Sr Managing Dir               920     1.0            920.00

                                           Activity Total                        1.0            $920.00

Cash, Liquidity Analysis & DIP Financing

Consultant                                 Title                  Rate           Hours          Total

Raffi Keuroglian                           Sr Consultant                 495     11.2           5,544.00

Charles Goad                               Sr Managing Dir               920     10.5           9,660.00

                                           Activity Total                        21.7           $15,204.00

Claims Analysis

Consultant                                 Title                  Rate           Hours          Total

Raffi Keuroglian                           Consultant                    495     3.2            1,584.00

                                           Activity Total                        3.2            $1,584.00

Communications with Stakeholders and Their Advisors

Consultant                                 Title                  Rate           Hours          Total

Charles Goad                               Sr Managing Dir               920     8.5            7,820.00

                                           Activity Total                        8.5            $7,820.00




                                                    Exhibit B                                    Page 1 of 2
                      Case 20-10256-KBO       Doc 469       Filed 08/18/20    Page 7 of 9

                                           Earth Fare, Inc., et al.
                         Summary of FTI Consulting, Inc. Professional Fees By
                        Activity For the Period May 1, 2020 Through June 30, 2020



Creditors’ Committee Matters

Consultant                            Title                   Rate           Hours          Total

Charles Goad                          Sr Managing Dir                920     1.0            920.00

                                      Activity Total                         1.0            $920.0

Employment and Fee Applications

Consultant                            Title                   Rate           Hours          Total

Charles Goad                          Sr Managing Dir                920     1.0            920.00

Clayton Cavallo                       Consultant                     370     2.8            1,036.00

                                      Activity Total                         3.8            $1,956.00

Preference Analysis

Consultant                            Title                   Rate           Hours          Total

Charles Goad                          Sr Managing Dir                920     2.0            1,840.00

                                      Activity Total                         2.0            $1,840.00




                                                Exhibit B                                     Page 2 of 2
                                   Case 20-10256-KBO                         Doc 469      Filed 08/18/20              Page 8 of 9

                                                             Earth Fare, Inc., et al.
                                           FTI Consulting, Inc. Detailed Time and Fee Statement For
                                                the Period May 1, 2020 Through June 30, 2020



  Date          Consultant             Rate        Hours         Total           Description
                                                   Billed
Activity Classification: Attendance at Bankruptcy Court Hearings
5/27/20     Charles Goad                    920       1.00          $ 920.00     Status hearing and follow up call with S. Greecher (YCST)



  Date          Consultant             Rate         Hours            Total       Description
                                                    Billed
Activity Classification: Bankruptcy Reporting
 6/3/20     Charles Goad                    920       1.00          $ 920.00     Review of MOR



  Date          Consultant             Rate          Hours           Total       Description
                                                     Billed
Activity Classification: Cash, Liquidity Analysis & DIP Financing
 5/4/20     Raffi Keuroglian                495       1.50          $ 742.50     Updating weekly cash flow for latest data from company
 5/7/20     Charles Goad                    920       1.00          $ 920.00     Review of liquidity and cash flows
5/15/20     Charles Goad                    920       1.00          $ 920.00     Review of cash flows and email communication with counsel regarding status update
5/22/20     Charles Goad                    920       1.00          $ 920.00     Review of updated budget and related correspondence with counsel
5/22/20     Raffi Keuroglian                495       1.30          $ 643.50     Updating cash forecast for latest week
5/27/20     Raffi Keuroglian                495       1.60          $ 792.00     Updating cash flow forecast for potential extention
5/27/20     Raffi Keuroglian                495       0.50          $ 247.50     Call with M. Harvey (EF) to discuss forecast
5/27/20     Charles Goad                    920       1.00          $ 920.00     Review of updated budget scenarios
 6/4/20     Charles Goad                    920       1.00          $ 920.00     Email communication with S. Panagos and M. Harvey (both EF) regarding monthly board
                                                                                 fees and cash flows
 6/5/20     Charles Goad                    920       1.00          $ 920.00     Review of updated cash collateral budget and associated email with working group
 6/5/20     Raffi Keuroglian                495       1.60          $ 792.00     Updating cash flow and waterfall
 6/8/20     Charles Goad                    920       1.00          $ 920.00     Review of updated cash flows and waterfall and related email communication with working
                                                                                 group
6/26/20     Charles Goad                    920       0.50          $ 460.00     Update call and email communication with M. Harvey (EF), S. Greecher (YC), and R.
                                                                                 Keuroglian (FTI) to discuss updated budget and next steps
6/26/20     Raffi Keuroglian                495       0.50          $ 247.50     Call with S. Greecher (YC), C. Goad (FTI), and M. Harvey (EF) to discuss extended budget
6/26/20     Raffi Keuroglian                495       1.10          $ 544.50     Updating cash collateral budget through end of year
6/29/20     Raffi Keuroglian                495       0.50          $ 247.50     Call with M. Harvey (EF) to discuss wind down budget
6/29/20     Raffi Keuroglian                495       1.50          $ 742.50     Updating cash collateral budget and wind down forecast
6/29/20     Charles Goad                    920       1.00          $ 920.00     Review of revised budget
6/30/20     Charles Goad                    920       2.00      $ 1,840.00       Review of budget and associated email communication
6/30/20     Raffi Keuroglian                495       1.10          $ 544.50     Updating cash collateral budget and wind down forecast



  Date          Consultant             Rate         Hours            Total       Description
                                                    Billed
Activity Classification: Claims Analysis
 5/1/20     Raffi Keuroglian                495       1.00          $ 495.00     Creating summary output of preference analysis
 5/1/20     Raffi Keuroglian                495       1.50          $ 742.50     Updating preference analysis for OCB days to pay analysis
6/19/20     Raffi Keuroglian                495       0.70          $ 346.50     Reviewing 503(b)(9) information in response to counsel




                                                                         Exhibit C                                                           Page 1 of 2
                                  Case 20-10256-KBO                    Doc 469       Filed 08/18/20               Page 9 of 9


                                                          Earth Fare, Inc., et al.
                                        FTI Consulting, Inc. Detailed Time and Fee Statement For
                                             the Period May 1, 2020 Through June 30, 2020


                                                  Hours
  Date         Consultant              Rate                     Total        Description
                                                  Billed
Activity Classification: Communications with Stakeholders and Their Advisors
5/11/20     Charles Goad                  920       1.00     $ 920.00       Update call with S. Greecher and M. Harvey
5/20/20     Charles Goad                  920       2.00    $ 1,840.00      Correspondence with S. Greecher (YC) regarding status updates between UCC and lenders,
                                                                            weekly cash flows etc.
5/21/20     Charles Goad                  920       3.00    $ 2,760.00      TC with S. Greecher (YC) regarding latest discussions between lenders and UCC and drafting
                                                                             of email update to the restructuring committee regarding latest status
6/19/20     Charles Goad                  920       1.00     $ 920.00       Email communication with S. Greecher (YCST) regarding IP sold to Hulsing group and other
                                                                            status update matters
6/22/20     Charles Goad                  920       1.50    $ 1,380.00      Review of IP document on behalf of Hulsing and associated email communication with
                                                                            working group



  Date         Consultant              Rate        Hours       Total        Description
                                                   Billed
Activity Classification: Creditors’ Committee Matters
6/16/20     Charles Goad                  920       1.00     $ 920.00       Email communication with UCC FA



  Date         Consultant              Rate        Hours       Total        Description
                                                   Billed
Activity Classification: Employment and Fee
Applications
 6/2/20      Clayton Cavallo             370        1.80     $ 666.00       Update April Fee app.
 6/3/20     Clayton Cavallo               370       1.00     $ 370.00       Update April Fee app.
 6/5/20     Charles Goad                  920       1.00     $ 920.00       Review of Fee App for April



  Date         Consultant              Rate        Hours       Total        Description
                                                   Billed
Activity Classification: Preference Analysis
 5/1/20     Charles Goad                  920       2.00    $ 1,840.00      Review of preference analysis draft




                                                                  Exhibit C                                                        Page 2 of 2
